PER CURIAM: Barbara Jean Throne, appointed counsel for Craig Michael Hathcock, has moved to withdraw from further representation, of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed. 2d 493 (1967). Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Hathcock’s convictions and sentences are AFFIRMED.